         Case 6:20-cv-00126-ADA Document 1 Filed 02/18/20 Page 1 of 104




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

Quartz Auto Technologies LLC                         Civil Action No. 6:20-cv-00126

       Plaintiff,                                    The Honorable ________________________

               v.                                    COMPLAINT FOR PATENT
                                                     INFRINGEMENT
Uber Technologies, Inc.
                                                     JURY TRIAL DEMANDED
       Defendant.

   COMPLAINT FOR PATENT INFRINGEMENT AND DEMAND FOR JURY TRIAL

TO THE HONORABLE JUDGE OF SAID COURT:

       Plaintiff Quartz Auto Technologies LLC (“Quartz Auto”), files this Complaint for Patent

Infringement and Damages against Defendant Uber Technologies, Inc. (“Uber” or “Defendant”),

and would respectfully show the Court as follows:

                                            PARTIES

       1.      Plaintiff Quartz Auto is a Delaware limited liability company with its principal

place of business located at 301 S. Fremont Ave, Baltimore, MD 21230.

       2.      On information and belief, Defendant Uber is a Delaware corporation with its

principal place of business located at 1455 Market Street, Suite 400, San Francisco, CA 94103.

Uber is registered to conduct business in Texas, and may be served through its registered agent,

CT Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201-3136.

                                 JURISDICTION AND VENUE

       3.      This is a civil action for patent infringement arising under the Patent Laws of the

United States as set forth in 35 U.S.C. §§ 271, et seq.




                                                 1
           Case 6:20-cv-00126-ADA Document 1 Filed 02/18/20 Page 2 of 104




          4.   This Court has federal subject matter jurisdiction over this action pursuant to 28

U.S.C. §§ 1331 and 1338(a) and pendant jurisdiction over the other claims for relief asserted

herein.

          5.   This Court has personal jurisdiction over Defendant pursuant to TEX. CIV. PRAC. &

REM. CODE § 17.041 et seq. Personal jurisdiction exists over Defendant because Defendant has

minimum contacts with this forum as a result of business regularly conducted within the State of

Texas and within this district, and, on information and belief, specifically as a result of, at least,

committing the tort of patent infringement within Texas and this district. Personal jurisdiction also

exists because, on information and belief, Defendant has: (1) operated the Internet website,

https://www.uber.com/, and provided a mobile application (the “Uber app”), which is available to

and accessed by ridesharing users, customers, and potential customers of the Defendant, both

riders and drivers, within this judicial district; (2) operated within the judicial district, with

ridesharing offered to users, customers, and potential customers of Defendant in locations

including Austin, El Paso, San Antonio, and Waco; (3) actively advertised to residents within the

District to hire more drivers; (4) transacted business within the State of Texas; (5) actively

infringed and/or induced infringement of Plaintiff’s patents in Texas; (6) established regular and

systematic business contacts within the State of Texas; and (7) continue to conduct such business

in Texas through the continued operation within the district. Accordingly, this Court’s jurisdiction

over the Defendant comports with the constitutional standards of fair play and substantial justice

and arises directly from the Defendant’s purposeful minimum contacts with the State of Texas.

          6.   This Court also has personal jurisdiction over Defendant, because in addition to

Defendant’s own online website and advertising with this judicial district, Defendant has also made

its ridesharing services available specifically within this judicial district via the following means:



                                                  2
Case 6:20-cv-00126-ADA Document 1 Filed 02/18/20 Page 3 of 104




        a. Defendant offers ridesharing within the judicial district, in locations

 including

        -    Austin (https://www.uber.com/global/en/cities/austin/),

        -    El Paso (https://www.uber.com/global/en/cities/el-paso/),

        -    San Antonio (https://www.uber.com/global/en/cities/san-antonio/), and

        -    Waco (https://www.uber.com/global/en/cities/waco/).

        b. Defendant actively advertises to district residents to hire more drivers

 within the district (for example, Austin: https://www.uber.com/drive/austin/where-to-

 drive/) and provides both nationwide and local perquisites to drivers (for example,

 Austin: https://www.uber.com/drive/austin/perks/).

        c. Defendant actively promotes working for Uber to all, including district

 residents, who have downloaded the Uber ride/passenger application, as “Drive with

 Uber” is listed in the application drop down menu.




    Uber Passenger Application Screenshots February 12, 2020


                                      3
            Case 6:20-cv-00126-ADA Document 1 Filed 02/18/20 Page 4 of 104




                    d. Defendant provides in-person support via “Uber Greenlight Hubs” within

             the Western District of Texas located in both Austin (507 Calles St. #120, Austin, TX

             78702) and San Antonio (121 Interperk Blvd #501, San Antonio, TX 78216). These

             “Hubs” provide in-person Uber driver support.

                    e. Defendant has an office location in Austin (291 East 3rd St., Austin, TX

             78701) with upwards of 90 employees, serving as a “Premier Hub” that supervises the

             regional operations for the states of TX, OK, LA, CO, UT, MO, and KS.

        7.      Defendant is subject to this Court’s specific and general personal jurisdiction

pursuant to due process and/or the Texas Long Arm Statute, due at least to Defendant’s substantial

business in this forum, including: (i) at least a portion of the infringements alleged herein; and/or

(ii) regularly doing or soliciting business, engaging in other persistent courses of conduct, and/or

deriving substantial revenue from goods and services provided to individuals in Texas and in this

district.

        8.      Venue is proper in this Court under 28 U.S.C. §§ 1391(b) and (c) and 28 U.S.C.

§ 1400(b) based on the information and belief that the Defendant has committed or induced acts

of infringement, and/or advertise, market, sell, and/or offer to sell products, including infringing

products, in this judicial district. In addition, Defendant maintains numerous regular and

established places of business in this district by providing its ridesharing service in, for example,

Waco, Texas. In addition, Defendant maintains regular and established places of business in this

district, as discussed in ¶6(d) and ¶6(e).

                                     THE PATENTS-IN-SUIT

        9.      On September 3, 2002, United States Patent No. 6,446,004 (“the ‘004 patent”),

entitled “System and Method for Implementing Proximity or Location Driven Activities” was duly



                                                 4
         Case 6:20-cv-00126-ADA Document 1 Filed 02/18/20 Page 5 of 104




and legally issued by the United States Patent and Trademark Office (“USPTO”) to Kevin Tung

Cao, Daniel Alexander Ford, and Reiner Kraft, with the International Business Machines

Corporation (“IBM”) as assignee. A copy of the ‘004 patent is attached hereto as Exhibit A.

       10.     On October 19, 2004, United States Patent No. 6,807,464 (“the ‘464 patent”),

entitled “Systems and Methods for Distributing Information to an Operator of a Vehicle” was duly

and legally issued by the USPTO to Philip Shi-lung Yu, David P. Greene, Edith H. Stern, and Barry

E. Willner, with IBM as assignee. A copy of the ‘464 patent is attached hereto as Exhibit B.

       11.     On May 6, 2008, United States Patent No. 7,370,085 (“the ‘085 patent”), entitled

“Method, System, and Program for Providing User Location Information with a Personal

Information Management Program” was duly and legally issued by the USPTO to Michael Wayne

Brown, Rabindranath Dutta, and Michael A. Paolini, with IBM as assignee. A copy of the ‘085

patent is attached hereto as Exhibit C.

       12.     On June 7, 2011, United States Patent No. 7,958,215 (“the ‘215 patent”), entitled

“System Management Using Real Time Collaboration” was duly and legally issued by the USPTO

to David Gerard Herbeck and Susette Marie Townsend, with IBM as assignee. A copy of the ‘215

patent is attached hereto as Exhibit D.

       13.     On October 4, 2016, United States Patent No. 9,460,616 (“the ‘616 patent”),

entitled “Management of Mobile Objects and Service Platform for Mobile Objects” was duly and

legally issued by the USPTO to Tomohiro Miyahira and Gaku Yamamoto, with IBM as assignee.

A copy of the ‘616 patent is attached hereto as Exhibit E.

       14.     On June 27, 2017, United States Patent No. 9,691,275 (“the ‘275 patent”), entitled

“Adjusting Vehicle Timing in a Transportation Network” was duly and legally issued by the

USPTO to Tobias Ephraim Dannat, Andreas Kuechmichel, Tim Scheideler, Matthias Seul, and



                                                5
         Case 6:20-cv-00126-ADA Document 1 Filed 02/18/20 Page 6 of 104




Thomas Allen Snellgrove, with IBM as assignee. A copy of the ‘275 patent is attached hereto as

Exhibit F.

       15.     The ‘004, ‘464, ‘085, ‘215, ‘616, and ‘275 patents are referred to hereinafter as the

“Quartz Auto Patents.”

       16.     Plaintiff Quartz Auto Technologies LLC is the owner of the entire right, title, and

interest in and to the Quartz Auto Patents. The Quartz Auto Patents were originally owned by IBM

and, through predecessors in interest that were duly recorded in the U.S. Patent Office, were

ultimately assigned to Quartz Auto on or about February 13, 2020 and February 14, 2020, and

recorded in the Patent Office, with all rights, titles, and interests in and to the patents assigned to

Quartz Auto. Each of the Quartz Auto Patents are presumed valid under 35 U.S.C. § 282.

                                United States Patent No. 6,446,004

       17.      The ‘004 patent claims a system and associated method for implementing a

proximity driven activity. In one embodiment, the system and an associated method of the ‘004

patent allow requests to be executed at some point in the future without specifying the exact time

or necessarily a precise location. The execution time of the request is linked to the arrival of a

person at, or near, a geographic location or destination. When a person arrives at that location, or

comes within a proximity threshold distance of that location, the request to interact will be

executed. The proximity threshold “can be adjustable and programmable” (col. 2, lines 6-7). A

“mobile computing device” may be, for example, a personal computer, a personal digital assistant,

and preferably possesses a wireless means of communication. In the present complaint,

Defendant’s ride-hailing system and method infringe on these inventive aspects of the ‘004 patent

by, for example, using both passenger and driver applications that input, collect, and transmit such

proximity driven activity between the passenger and the driver, and vice versa. Here, the Uber



                                                  6
         Case 6:20-cv-00126-ADA Document 1 Filed 02/18/20 Page 7 of 104




applications, installed and used on mobile computing devices (most often wireless mobile phones),

collect a passenger’s current location and inputted destination and executes software code to

determine which driver is within the proximity threshold to complete the passenger’s request. The

passenger’s current location and inputted destination is then transmitted through the Uber

application to the driver’s mobile device.

       18.     The ‘004 patent overcomes shortcomings in the prior art, which were ineffective at

integrating location positioning (col. 1, lines 36-40) into functional applications in the areas of

GPS and mobile computing. Certain of the inventive aspects of the ‘004 patent addressed the need

for improvements in the area of location dependent data processing, by developing software for

use with a mobile computing device combined with a global positioning system locator (col. 1,

lines 16-24). More specifically, the inventive aspects of executing an activity linked to the arrival

of a person at or near a geographic location or destination, which is dependent on a mobile

computing device and the calculated current location and destination of the mobile device (col. 1,

lines 61-67), were not well-understood, routine, or conventional at the time of the invention.

                               United States Patent No. 6,807,464

       19.     In one embodiment, the ‘464 patent claims a method and associated system of

distributing vehicle control information by determining at a controller location the vehicle control

information associated with the location of the vehicle and vehicle operator, and then arranging

the information to provide an indication to the vehicle operator.           Such “vehicle control

information” may refer to any information that can be used by an operator with respect to a vehicle,

and may be provided to the operator, for example, via text information, image information, audio

information, dashboard information, and/or HUD information. In the present complaint,

Defendant’s ride-hailing system and method infringe on these inventive aspects of the ‘464 patent



                                                 7
         Case 6:20-cv-00126-ADA Document 1 Filed 02/18/20 Page 8 of 104




by, for example, using both passenger and driver applications that communicate such vehicle

control information between the passenger and the driver, and vice versa. In this embodiment, the

Ride (passenger) application serves as the controller, while the Drive (driver) application serves

as the operator, and the requisite information is provided by text, image, and audio, as needed.

       20.     The ‘464 patent overcomes shortcomings in the prior art, which required

information be presented through traditional signage and traffic signals placed along roads (col. 1,

lines 20-21). The prior art is not an effective means to disseminate all kinds of information (col. 1,

lines 39-46). Certain of the inventive aspects of the ‘464 patent addressed the need for

improvements in the area of distributing information to the operator of a vehicle, by better

facilitating the dissemination of information via a vehicle device (col. 2, lines 1-5). More

specifically, the inventive aspects of collecting vehicle control information and distributing the

information to the individual vehicle device for a plurality of vehicles (col. 13, lines 55-67), were

not well-understood, routine, or conventional at the time of the invention.

                               United States Patent No. 7,370,085

       21.     The ‘085 patent claims a method for providing user location information for a

personal information management (PIM) program by generating position coordinates of a wireless

device with related time information. Additionally, the ‘085 patent claims another method for

generating a calendar for a PIM program by receiving a time interval and determining position

coordinates of a wireless device in order to display a user’s activity with the corresponding time.

In one embodiment, the ‘085 patent then determines whether a rate of change in distance between

position coordinates at designated times indicates user’s activity during the activity time period,

and then generates information on the predefined activity. A PIM client gathers and presents PIM

information, such as calendaring and scheduling information, in accordance with the described



                                                  8
         Case 6:20-cv-00126-ADA Document 1 Filed 02/18/20 Page 9 of 104




implementations. A PIM refers to a program designed to allow users to organize random bits of

information in a useful format (col. 4, lines 27-33). In the present complaint, Defendant’s ride-

hailing system and method infringe on these inventive aspects of the ‘085 patent. For example,

Defendant’s use of geographical reference data to depict various drivers in the vicinity of a

potential passenger on its Uber application fits one definition of gathering and presenting

information on a PIM.

       22.      The ‘085 patent overcomes shortcoming in the prior art, which provided users of

wireless computing (such as personal information managers) or handheld computers (such as

cellular phones) significantly limited versions of programs and functions normally available on

desktop computers (col. 1, lines 56-61). Certain of the inventive aspects of the ‘085 patent

addressed the need for an application that could more fully exploit wireless computing technology

and extend the utility beyond that of a portable telephone and limited personal information

manager (col. 2, lines 5-10). These aspects were not well-understood, routine, or conventional at

the time of the invention.

                                United States Patent No. 7,958,215

       23.       The ‘215 patent claims a number of variations of computer-implemented

embodiments for responding to a condition/alert (for example, needing a ride) and managing an

information technology device.

                    a. Claim 1 of the ‘215 patent claims a method for responding to a problem

             condition, which automatically detects the availability of the first candidate to respond

             to the problem condition, responds to the detection, automatically assigns to the first

             candidate the responsibility for the problem condition, and then receives confirmation

             that the candidate has accepted responsibility.



                                                   9
        Case 6:20-cv-00126-ADA Document 1 Filed 02/18/20 Page 10 of 104




                  b. Claim 5 of the ‘215 patent claims a method for managing an information

           technology device, which receives an alert from a device and receives availability

           information of a plurality of candidates, automatically selects a qualified and available

           candidate to take responsibility for the alert, and then receives a reply from the

           candidate indicating acceptance of responsibility.

                  c. Claim 14 of the ‘215 patent claims a method for managing an information

           technology device, which receives an alert from the device, automatically selects a

           qualified candidate and determines candidates’ availability to respond to the alert,

           automatically sends an instant message to the candidate containing information about

           the alert, receives a reply from the candidate indicating acceptance of responsibility,

           and then automatically assigns responsibility for the alert to the candidate.

                  d. Claim 17 of the ‘215 patent claims a method for assigning responsibility for

           responding to a condition in an information technology device, which receives an alert

           from a monitored device describing an event in the device, automatically detects an

           available administrator qualified to respond to the event, automatically sends a first

           instant message to the available administrator that references the alert and requests

           acknowledgment, receives a second instant message from the administrator

           acknowledging the event, and then automatically assigns responsibility for the event to

           the administrator.

In particular, the ‘215 patent relates to management methods and systems using real-time

collaboration and instant messaging technology (col. 1, lines 5-10). In the present complaint,

Defendant’s ride-hailing system and method infringe on these inventive aspects of the ‘215 patent.

For example, Defendant monitors alerts/conditions (ride requests) from passengers through the



                                                10
        Case 6:20-cv-00126-ADA Document 1 Filed 02/18/20 Page 11 of 104




Uber Application (on a device) and automatically determines the availability of a plurality of

drivers (candidates/administrators) to respond to the passenger’s request. Once driver location,

availability, and qualification (for example, possession of driver’s license; vehicle type; vehicle

make; vehicle year; vehicle comfort level; passenger comfort level; passenger rating; driver rating;

etc.) are determined, the drivers are automatically notified via their Uber Applications, they

respond, and then one driver is automatically assigned to handle the passenger’s alert. The Uber

Applications (passenger application to Uber server to driver application, and vice versa), use real-

time collaboration and messaging technology to manage alerts and assign responsibility.

       24.     The ‘215 patent overcomes shortcomings in the prior art, which failed to properly

ensure responses to alerts and conditions in a cost effective and timely fashion (col. 1, lines 24-

62). Certain of the inventive aspects of the ‘215 patent address the need for ensuring and assigning

real time responses to alerts and conditions from qualified and available candidates (col.1, lines

65-67, col. 2, lines 1-62). Such method and aspects were not well-understood, routine, or

conventional at the time of the invention.

                               United States Patent No. 9,460,616

       25.     In one embodiment, the ‘616 patent claims a system comprising a mobile object

server that receives information from a plurality of mobile objects within a geographic space and

performs a process associated with each mobile object. A notification is provided if one mobile

object has become distanced from a predetermined location or region. The mobile objects may be

manned/unmanned automobiles, motorbikes, bicycles, humans having a digital device, airplanes,

vessels, drones, or the like (col. 2, lines 41-43). In the present complaint, Defendant’s ride-hailing

system and method infringe on these inventive aspects of the ‘616 patent. For example, Defendant

monitors its drivers (mobile objects) via its central servers (mobile object server), with each of the



                                                 11
        Case 6:20-cv-00126-ADA Document 1 Filed 02/18/20 Page 12 of 104




plurality of drivers in a geographic area providing information which is received at the Defendant’s

servers. Such information from the drivers may include information about accidents, obstructions,

closures, limitation statuses, or construction on the road. Defendant’s servers monitor the

progress/location of the driver, and perform a process of updating the navigation information

provided to the driver via the Uber Nav, Google Maps, or Waze navigation applications, with

updated estimated times of arrival based on the speed, current traffic, and other considerations

encountered by the Uber driver.

       26.     The ‘616 patent overcomes shortcomings in the prior art, which failed to account

for the inherent problem that as the geographic space being handled expands, the number of

automobiles and the number of roads increases, thereby increasing the amount of information

being sent and received to a level that surpasses the processing capabilities of the server, nor allows

different information and services to be provided to each automobile and driver in real time (col.

1, lines 17-25). Certain of the inventive aspects of the ‘616 patent addressed the need for

improvements in managing the geographic space and mobile objects within the geographic space

(col. 27, lines 49-52). These aspects were not well-understood, routine, or conventional at the time

of the invention.

                                United States Patent No. 9,691,275

       27.     In one embodiment, the ‘275 patent claims a method for obtaining passenger

information of one or more passengers traveling with a transportation network, wherein the

passenger information includes passenger location information. The ‘275 patent then processes the

passenger location information to determine an adapted timetable for providing a reduced

cumulative wait time. In the present complaint, Defendant’s ride-hailing system and method

infringe on these inventive aspects of the ‘275 patent. For example, Defendant used a passenger



                                                  12
        Case 6:20-cv-00126-ADA Document 1 Filed 02/18/20 Page 13 of 104




app and a driver app in communication via central Uber servers, to successfully implement its ride-

hailing system. When the passenger opens the application and selects a destination, the passenger’s

GPS location information is automatically recorded, and the passenger location information is sent

through the Uber server to drivers in the vicinity of the potential pick up location. Uber uses batch

matching to balance the passenger demand and cumulative wait times.

       28.      The ‘275 patent overcomes shortcomings in the prior art by providing and

processing passenger location information to reduce wait times in a transportation network. The

transportation network can include a variety of different types of transportation vehicles, including,

for example, trains, buses, and planes (col. 1, lines 12-16). Certain of the inventive aspects of the

‘275 patent address the need for improvements in transportation networks by obtaining passenger

location information, in order to improve and adjust vehicle timetables (col. 1, lines 5-8; lines 25-

33). These aspects were not well-understood, routine, or conventional at the time of the invention.

The techniques disclosed in the patent allow for optimization of vehicle and/or passenger flow in

a transportation network, and can be useful in reducing cumulative wait times for passengers and

relieving unwanted passenger congestion within a transportation network (col. 3, lines 37-46).

                                         The Uber Application

       29.      On information and belief, Defendant uses the Uber network/server in combination

with the Uber ride/passenger application and the Uber drive/driver application to operate ride-

hailing services. For the purposes of this complaint, the term “Uber app” encompasses all such

functionalities and any related Uber technologies that interface with the Uber app to provide ride-

hailing services.

                    a. On information and belief, Uber operates a network/server infrastructure

             with its riders/passengers and drivers.



                                                  13
        Case 6:20-cv-00126-ADA Document 1 Filed 02/18/20 Page 14 of 104




                    b. On information and belief, Uber operates and provides a “Ride” application

             that, among other things, allows Uber passengers/customers to request a ride. For the

             purposes of this complaint, passenger application/app and ride application/app, as well

             as any different, unambiguous iterations, are used interchangeably.

                    c. On information and belief, Uber operates and provides a “Drive”

             application that, among other things, allows Uber drivers to accept ride requests and

             perform related activities. For the purposes of this complaint, driver application/app

             and drive application/app, as well as any different, unambiguous iterations, are used

             interchangeably.

                                     COUNT I
                      PATENT INFRINGEMENT OF THE ‘004 PATENT

       30.      Plaintiff Quartz Auto repeats and realleges the above paragraphs, which are

incorporated by reference as if fully restated herein.

       31.      Plaintiff Quartz Auto is the owner of all rights, title, and interest in the ‘004 patent.

       32.      Plaintiff Quartz Auto and its predecessors in interest have never licensed to the

Defendant under the ‘004 patent, nor has Plaintiff Quartz Auto otherwise authorized the Defendant

to practice any part of the ‘004 patent.

       33.      The ‘004 patent is presumed valid under 35 U.S.C. §282.

       34.      The ‘004 patent relates to, among other things, a system and method for

implementing proximity or location driven activities.

       35.      On information and belief, Defendant operates a ride-hailing service that uses a

passenger and driver application that collects current location and destination in order to execute

a proximity-driven activity.




                                                   14
          Case 6:20-cv-00126-ADA Document 1 Filed 02/18/20 Page 15 of 104




          36.   Direct Infringement: On information and belief, Defendant has directly infringed

and continues to directly infringe, either literally or under the doctrine of equivalents, one or more

claims of the ‘004 patent, including for example (but not limited to) at least method claims 1-11,

system claims 12-22, and computer program claims 23-33 of the ‘004 patent by making, using,

distributing, providing, supplying, selling, offering to sell without license or authority Defendant’s

application that include infringing features. The infringing products include applications that can

be used on a variety of mobile computing devices and gather and transmit location-specific

information. A detailed infringement claim mapping is provided in paragraphs 41-48 and

paragraphs 49-53 below.

          37.   Induced Infringement: On information and belief, Defendant has and continues

to promote, advertise, and instruct current drivers and riders, and potential drivers and riders about

Uber products, such as:

  (i)       Defendant’s Drive or Ride downloadable applications for Android and Apple systems

            ((Android: https://play.google.com/store/apps/details?id=com.ubercab&hl=en_US)

            and (Apple: (https://apps.apple.com/us/app/uber/id368677368)),

  (ii)      an overview of how to use Uber’s branded products (https://www.uber.com/us/en/ride/),

            including      instructions      for        riders    to      use       the      services

            (https://www.uber.com/us/en/ride/how-it-works/), and

  (iii)     requirements for drivers to sign-up (https://www.uber.com/us/en/drive/requirements/).

            Defendant’s promotion, advertising, and instruction efforts include, at a minimum,

            maintenance of its own website http://www.uber.com, the production and distribution of

            instruction manuals, Frequently Asked Questions (FAQs) and how-to videos on the




                                                   15
         Case 6:20-cv-00126-ADA Document 1 Filed 02/18/20 Page 16 of 104




           website, and other indicia of Uber branded products. (https://www.uber.com/us/en/ride/

           and https://www.uber.com/us/en/drive/).

Defendant’s software applications require both the rider and the driver to download the software

applications for mobile computing devices, such as smartphones, laptops, and tablets, which

enable Uber to completely control the actions of both the riders and the drivers to use the infringing

features of the products and methods for ride-hailing. On information and belief, Defendant

continues to engage in these acts with knowledge of the ‘004 patent by the filing of this Complaint,

and with the actual intent to cause the acts which it knew or should have known would induce

actual infringement.

        38.     Defendant Uber has infringed the ‘004 patent by making, having made, using,

importing, providing, supplying, distributing, selling, or offering for sale systems utilizing a

method for implementing proximity driven activities.

        39.     The ‘004 patent is well known in the industry – having been cited in at least 159

cited patents since its filing date.

        40.     Detailed Mapping of Direct Infringement: On information and belief,

infringement of the ‘004 patent by these Uber ride-hailing products and applications is

demonstrated below.

        41.     Method claim 1 of the alleged claims:

        1. A method of implementing a proximity driven activity, comprising:
                specifying an activity to be executed at an indeterminate destination location;
                storing an executable software code corresponding to the activity;
                determining a current location of a mobile computing device;
                determining whether the destination location is within a predefined proximity
        range from the current location of the mobile computing device;
                executing the executable software code at a time when the destination location is
        within the proximity range of the mobile computing device; and
                transmitting an address of the destination location to the mobile computing
        device.

                                                 16
        Case 6:20-cv-00126-ADA Document 1 Filed 02/18/20 Page 17 of 104




       42.     On information and belief, the Uber application or Uber Network, which includes

the passenger application, driver application, Uber server, and all related technology (hereinafter,

“Uber App”) performs a method of implementing a proximity driven activity.




       https://www.uber.com/us/en/drive/how-it-works/




       https://www.uber.com/newsroom/semi-automated-science-using-an-ai-simulation-
       framework/

       43.     On information and belief, the Uber App specifies an activity to be executed at an

indeterminate destination location.




                                                17
Case 6:20-cv-00126-ADA Document 1 Filed 02/18/20 Page 18 of 104




Uber Passenger Application Screenshot February 11, 2020




Uber Driver Application Screenshot February 14, 2020




                                     18
        Case 6:20-cv-00126-ADA Document 1 Filed 02/18/20 Page 19 of 104




       https://eng.uber.com/sessionizing-data/

       44.     On information and belief, the Uber App stores an executable software code

corresponding to the activity.




       https://developer.uber.com/docs/riders/ride-requests/tutorials/api/curl




       https://www.youtube.com/watch?v=5rtCduqp6wI




                                                 19
       Case 6:20-cv-00126-ADA Document 1 Filed 02/18/20 Page 20 of 104




      https://eng.uber.com/sessionizing-data/

      45.    On information and belief, the Uber App determines a current location of a mobile

computing device.




      https://www.uber.com/newsroom/semi-automated-science-using-an-ai-simulation-
      framework/




                                                20
Case 6:20-cv-00126-ADA Document 1 Filed 02/18/20 Page 21 of 104




Uber Passenger Application Screenshot February 11, 2020




Uber Driver Application Screenshot February 14, 2020




                                     21
          Case 6:20-cv-00126-ADA Document 1 Filed 02/18/20 Page 22 of 104




          Uber Driver Application Screenshot February 14, 2020

          46.    On information and belief, the Uber App determines whether the destination

location is within a predefined proximity range from the current location of the mobile computing

device.




          https://www.uber.com/newsroom/semi-automated-science-using-an-ai-simulation-
          framework/




                                               22
        Case 6:20-cv-00126-ADA Document 1 Filed 02/18/20 Page 23 of 104




       Uber Passenger Application Screenshot February 11, 2020




       https://developer.uber.com/docs/riders/ride-requests/tutorials/api/curl




       https://www.uber.com/newsroom/semi-automated-science-using-an-ai-simulation-
       framework/

       47.     On information and belief, the Uber App executes the executable software code at

a time when the destination location is within the proximity range of the mobile computing device.




                                                23
        Case 6:20-cv-00126-ADA Document 1 Filed 02/18/20 Page 24 of 104




       https://play.google.com/store/apps/details?id=com.ubercab.driver&hl=en




       Uber Passenger Application Screenshot February 13, 2020 (emphasis added in red)

       48.    On information and belief, the Uber App transmits an address of the destination

location to the mobile computing device.




                                             24
        Case 6:20-cv-00126-ADA Document 1 Filed 02/18/20 Page 25 of 104




       https://play.google.com/store/apps/details?id=com.ubercab.driver&hl=en
       https://www.uber.com/us/en/drive/driver-app/

       49.     System claim 12 of the alleged claims is provided below (and system claim 12 is

also taken as representative of breadth of computer program product claim 23):

       12. A system for implementing a proximity driven activity, comprising:
               a calendar module for specifying an activity to be executed at an indeterminate
       destination location;
               a server for storing an executable software code corresponding to the activity and
       for determining a current location of a mobile computing device; and
               the server determining whether the destination location is within a predefined
       proximity range from the current location of the mobile computing device, and, when the
       server determines that the destination location is within the proximity range of the mobile
       computing device, the server executes the executable software code, and transmits an
       address of the destination location to the mobile computing device.

       50.     On information and belief, the Uber application or Uber Network, which includes

the passenger application, driver application, Uber server, and all related technology (hereinafter,

“Uber App”) performs a system of implementing a proximity driven activity.




                                                25
        Case 6:20-cv-00126-ADA Document 1 Filed 02/18/20 Page 26 of 104




       https://www.uber.com/us/en/drive/how-it-works/

       51.     On information and belief, the Uber App uses a calendar module for specifying an

activity to be executed at an indeterminate destination location.




       Uber Passenger Application Screenshot February 12, 2020




                                                26
       Case 6:20-cv-00126-ADA Document 1 Filed 02/18/20 Page 27 of 104




       Uber Driver Application Screenshot February 14, 2020

       52.    On information and belief, the Uber App uses a server for storing an executable

software code corresponding to the activity and for determining a current location of a mobile

computing device.




       https://developer.uber.com/docs/riders/ride-requests/tutorials/api/curl




       https://www.youtube.com/watch?v=5rtCduqp6wI




                                                27
        Case 6:20-cv-00126-ADA Document 1 Filed 02/18/20 Page 28 of 104




       https://www.uber.com/newsroom/semi-automated-science-using-an-ai-simulation-
       framework/

       53.     On information and belief, the Uber App server determines whether the destination

location is within a predefined proximity range from the current location of the mobile computing

device, and, when the server determines that the destination location is within the proximity range

of the mobile computing device, the server executes the executable software code, and transmits

an address of the destination location to the mobile computing device.




       https://www.uber.com/newsroom/semi-automated-science-using-an-ai-simulation-
       framework/




                                                28
        Case 6:20-cv-00126-ADA Document 1 Filed 02/18/20 Page 29 of 104




       https://play.google.com/store/apps/details?id=com.ubercab.driver&hl=en
       https://www.uber.com/us/en/drive/driver-app/




       https://developer.uber.com/docs/riders/ride-requests/tutorials/api/curl




       https://www.uber.com/newsroom/semi-automated-science-using-an-ai-simulation-
       framework/

       54.     On information and belief, Defendant’s actions have and continue to constitute

active inducing infringement of at least method claims 1-11, system claims 12-22, and computer

program claims 23-33 of the ‘004 patent in violation of 35 U.S.C. §271(b).

       55.     As a result of Defendant’s infringement of at least method claims 1-11, system

claims 12-22, and computer program claims 23-33 of the ‘004 patent, Plaintiff Quartz Auto has

suffered monetary damages in an amount yet to be determined, and will continue to suffer damages

in the future unless Defendant’s infringing activities are enjoined by this Court. Defendant is liable

                                                 29
        Case 6:20-cv-00126-ADA Document 1 Filed 02/18/20 Page 30 of 104




to Plaintiff in an amount that adequately compensates for such infringements, which, by law,

cannot be less than a reasonable royalty, together with interest and costs as fixed by this Court

under 35 U.S.C. § 284.

       56.     Defendant’s wrongful acts have damaged and will continue to damage Plaintiff

Quartz Auto irreparably, and Plaintiff has no adequate remedy at law for those wrongs and injuries.

In addition to its actual damages, Plaintiff Quartz Auto is entitled to a permanent injunction

restraining and enjoining Defendant and its agents, servants, and employees, and all person acting

thereunder, in concert with, or on its behalf, from infringing at least method claims 1-11, system

claims 12-22, and computer program claims 23-33 of the ‘004 patent.

                                    COUNT II
                     PATENT INFRINGEMENT OF THE ‘464 PATENT

       57.     Plaintiff Quartz Auto repeats and realleges the above paragraphs, which are

incorporated by reference as if fully restated herein.

       58.     Plaintiff Quartz Auto is the owner of all rights, title, and interest in the ‘464 patent.

       59.     Plaintiff Quartz Auto and its predecessors in interest have never licensed to the

Defendant under the ‘464 patent, nor has Plaintiff Quartz Auto otherwise authorized the Defendant

to practice any part of the ‘464 patent.

       60.     The ‘464 patent is presumed valid under 35 U.S.C. §282.

       61.     The ‘464 patent relates to, among other things, systems and methods for distributing

information to the operator of a vehicle.

       62.     On information and belief, Defendant operates a ride-hailing service that uses a

passenger and driver application that distributes information to the operator of a vehicle.

       63.     Direct Infringement: On information and belief, Defendant has directly infringed

and continues to directly infringe, either literally or under the doctrine of equivalents, one or more

                                                  30
          Case 6:20-cv-00126-ADA Document 1 Filed 02/18/20 Page 31 of 104




claims of the ‘464 patent, including for example (but not limited to) at least method claims 1-19

and system claims 20-22 of the ‘464 patent by making, using, distributing, providing, supplying,

selling, offering to sell without license or authority Defendant’s application that include infringing

features. The infringing products include applications that can be used on a variety of remote

computing devices and gather and transmit location-specific information. This is without Plaintiff

Quartz Auto’s authorization, in violation of 35 U.S.C. § 271(a). A detailed infringement claim

mapping is provided in paragraphs 68-73 and paragraphs 74-76 below.

          64.   Induced Infringement: On information and belief, Defendant has and continues

to promote, advertise, and instruct current drivers and riders, and potential drivers and riders about

Uber products, such as:

  (i)       Defendant’s Drive or Ride downloadable applications for Android and Apple systems

            ((Android: https://play.google.com/store/apps/details?id=com.ubercab&hl=en_US) and

            (Apple: (https://apps.apple.com/us/app/uber/id368677368)),

  (ii)      an overview of how to use Uber’s branded products (https://www.uber.com/us/en/ride/),

            including      instructions      for        riders    to      use       the      services

            (https://www.uber.com/us/en/ride/how-it-works/), and

  (iii)     requirements for drivers to sign-up (https://www.uber.com/us/en/drive/requirements/).

            Defendant’s promotion, advertising, and instruction efforts include, at a minimum,

            maintenance of its own website http://www.uber.com, the production and distribution of

            instruction manuals, Frequently Asked Questions (FAQs) and how-to videos on the

            website, and other indicia of Uber branded products. (https://www.uber.com/us/en/ride/

            and https://www.uber.com/us/en/drive/).




                                                   31
         Case 6:20-cv-00126-ADA Document 1 Filed 02/18/20 Page 32 of 104




Defendant’s software applications require both the rider and the driver to download the software

applications for mobile computing devices, such as smartphones, laptops, and tablets, which

enables Uber to completely control the actions of both the riders and the drivers to use the

infringing features of the products and methods for ride-hailing. On information and belief,

Defendant continues to engage in these acts with knowledge of the ‘464 patent by the filing of this

Complaint, and with the actual intent to cause the acts which it knew or should have known would

induce actual infringement.

        65.     Defendant Uber has infringed the ‘464 patent by making, having made, using,

importing, providing, supplying, distributing, selling, or offering for sale systems utilizing a

method for managing data.

        66.     The ‘464 patent is well known in the industry – having been cited in at least 64

cited patents since its filing date

        67.     Detailed Mapping of Direct Infringement: On information and belief,

infringement of the ‘464 patent by these Uber ride-hailing products and applications is

demonstrated below.

        68.     Method claim 1 of the alleged claims:

        1. A method of distributing vehicle control information, comprising:
               determining at a controller located at a location vehicle control information
        associated with the location and with an operator of a vehicle;
               transmitting the vehicle control information to a vehicle device;
               receiving the vehicle control information at the vehicle device; and
               arranging at the vehicle device for an indication to be provided to the operator in
        accordance with the vehicle control information.

        69.     On information and belief, the Uber application or Uber Network, which includes

the passenger application, driver application, Uber server, and all related technology (hereinafter,

“Uber App”) performs a method of distributing vehicle control information.


                                                32
        Case 6:20-cv-00126-ADA Document 1 Filed 02/18/20 Page 33 of 104




       https://help.uber.com/riders/article/how-does-uber-work?nodeId=738d1ff7-5fe0-4383-
       b34c-4a2480efd71e

       70.     On information and belief, the Uber App determines at a controller located at a

location vehicle control information associated with the location and with an operator of a vehicle.




       https://www.quora.com/What-is-the-technology-stack-behind-Uber

       71.     On information and belief, the Uber App transmits the vehicle control information

to a vehicle device.




                                                33
        Case 6:20-cv-00126-ADA Document 1 Filed 02/18/20 Page 34 of 104




       https://www.appsrhino.com/lyft-tech-stack-uber/




       Uber Passenger Application Screenshot February 12, 2020




       Uber Passenger Application Screenshot February 12, 2020

       72.     On information and belief, the Uber App receives the vehicle control information

at the vehicle device.




       https://www.appsrhino.com/lyft-tech-stack-uber/




                                              34
        Case 6:20-cv-00126-ADA Document 1 Filed 02/18/20 Page 35 of 104




       73.     On information and belief, the Uber App arranges at the vehicle device for an

indication to be provided to the operator in accordance with the vehicle control information.




       https://www.appsrhino.com/lyft-tech-stack-uber/




       https://www.youtube.com/watch?v=fvg5-vZDjsU


                                                35
Case 6:20-cv-00126-ADA Document 1 Filed 02/18/20 Page 36 of 104




Uber Driver Application February 14, 2020




https://www.youtube.com/watch?v=5rtCduqp6wI




                                     36
        Case 6:20-cv-00126-ADA Document 1 Filed 02/18/20 Page 37 of 104




       Uber Passenger Application Screenshot February 12, 2020




       Uber Passenger Application Screenshot February 12, 2020

       74.     System claim 20 of the alleged claims:

       20. A system, comprising:
               a controller located at a location, wherein the controller is adapted to (i) determine
       vehicle control information associated with the location and with an operator of a vehicle
       and (ii) transmit the vehicle control information; and
               a vehicle device adapted to (i) receive the vehicle control information and (ii)
       arrange for an indication to be provided to the operator in accordance with the vehicle
       control information.

       75.     On information and belief, the Uber application or Uber Network, which includes

the passenger application, driver application, Uber server, and all related technology (hereinafter,

“Uber App”) is a system comprising a controller located at a location, wherein the controller is

adapted to (i) determine vehicle control information associated with the location and with an

operator of a vehicle and (ii) transmit the vehicle control information.




                                                 37
        Case 6:20-cv-00126-ADA Document 1 Filed 02/18/20 Page 38 of 104




       https://help.uber.com/riders/article/how-does-uber-work?nodeId=738d1ff7-5fe0-4383-
       b34c-4a2480efd71e

       76.     On information and belief, the Uber App is a system comprising a vehicle device

adapted to (i) receive the vehicle control information and (ii) arrange for an indication to be

provided to the operator in accordance with the vehicle control information.




       https://www.appsrhino.com/lyft-tech-stack-uber/

       77.     On information and belief, Defendant’s actions have and continue to constitute

active inducing infringement of at least claims 1-19 and 20-22 of the ‘464 patent in violation of 35

U.S.C. §271(b).

       78.     As a result of Defendant’s infringement of at least claims 1-19 and 20-22 of the

‘464 patent, Plaintiff Quartz Auto has suffered monetary damages in an amount yet to be

determined, and will continue to suffer damages in the future unless Defendant’s infringing

activities are enjoined by this Court. Defendant is liable to Plaintiff in an amount that adequately



                                                38
        Case 6:20-cv-00126-ADA Document 1 Filed 02/18/20 Page 39 of 104




compensates for such infringements, which, by law, cannot be less than a reasonable royalty,

together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

       79.     Defendant’s wrongful acts have damaged and will continue to damage Plaintiff

Quartz Auto irreparably, and Plaintiff has no adequate remedy at law for those wrongs and injuries.

In addition to its actual damages, Plaintiff Quartz Auto is entitled to a permanent injunction

restraining and enjoining Defendant and its agents, servants, and employees, and all person acting

thereunder, in concert with, or on its behalf, from infringing at least claims 1-19 and 20-22 of the

‘464 patent.

                                   COUNT III
                     PATENT INFRINGEMENT OF THE ‘085 PATENT

       80.     Plaintiff Quartz Auto repeats and realleges the above paragraphs, which are

incorporated by reference as if fully restated herein.

       81.     Plaintiff Quartz Auto is the owner of all rights, title, and interest in the ‘085 patent.

       82.     Plaintiff Quartz Auto and its predecessors in interest have never licensed to the

Defendant under the ‘085 patent, nor has Plaintiff Quartz Auto otherwise authorized the Defendant

to practice any part of the ‘085 patent.

       83.     The ‘085 patent is presumed valid under 35 U.S.C. § 282.

       84.     The ‘085 patent relates to, among other things, a method, system, and program for

providing user location information with a personal information management program. A personal

information management program gathers and presents personal information manager

information, such as calendaring and scheduling information, allowing users to organize random

bits of information in a useful format, including a person’s geographic location.

       85.     On information and belief, Defendant operates a ride-hailing service that uses a

passenger and driver application that interacts with a personal information management program,

                                                  39
         Case 6:20-cv-00126-ADA Document 1 Filed 02/18/20 Page 40 of 104




using geographical reference data to depict the various drivers in the vicinity of a potential

passenger.

         86.     Direct Infringement: On information and belief, Defendant has directly infringed

and continues to directly infringe, either literally or under the doctrine of equivalents, one or more

claims of the ‘085 patent, including for example (but not limited to) at least claims 1-19 and claims

20-22 of the ‘085 patent by making, using, distributing, providing, supplying, selling, offering to

sell, or importing without license or authority, Defendant’s application that include infringing

features. The infringing products include applications that can be used on a variety of remote

computing devices and gather and transmit location-specific information. Within Uber, the

passenger application generates position coordinates corresponding to the time the Uber App is

opened, connecting with the eight closest drivers (a list that continually updates until the passenger

selects a destination). This is without Plaintiff Quartz Auto’s authorization, in violation of 35

U.S.C. §271(a). A detailed infringement claim mapping is provided in paragraphs 91-95 and

paragraphs 96-102 below.

         87.     Induced Infringement: On information and belief, Defendant has and continues

to promote, advertise, and instruct drivers and riders, and potential drivers and riders about Uber

products, such as:

  (i)        Defendant’s Drive or Ride downloadable applications for Android and Apple systems

             ((Android: https://play.google.com/store/apps/details?id=com.ubercab&hl=en_US) and

             (Apple: (https://apps.apple.com/us/app/uber/id368677368)),

  (ii)       an overview of how to use Uber’s branded products (https://www.uber.com/us/en/ride/),

             including     instructions      for        riders    to      use       the      services

             (https://www.uber.com/us/en/ride/how-it-works/), and



                                                   40
           Case 6:20-cv-00126-ADA Document 1 Filed 02/18/20 Page 41 of 104




   (iii)     requirements for drivers to sign-up (https://www.uber.com/us/en/drive/requirements/).

             Defendant’s promotion, advertising, and instruction efforts include, at a minimum,

             maintenance of its own website http://www.uber.com, the production and distribution of

             instruction manuals, Frequently Asked Questions (FAQs) and how-to videos on the

             website, and other indicia of Uber branded products. (https://www.uber.com/us/en/ride/

             and https://www.uber.com/us/en/drive/).

Defendant’s software applications require both the rider and the driver to download the software

applications for mobile computing devices, such as smartphones, laptops, and tablets, which

enables Uber to completely control the actions of both the riders and the drivers to use the

infringing features of the products and methods for ride-hailing. On information and belief,

Defendant continues to engage in these acts with knowledge of the ‘085 patent by the filing of this

Complaint, and with the actual intent to cause the acts which it knew or should have known would

induce actual infringement.

           88.    Defendant Uber has infringed the ‘085 patent by making, having made, using,

importing, providing, supplying, distributing, selling, or offering for sale systems utilizing a

method for providing location information.

           89.    The ‘085 patent is well known in the industry – having been cited in at least 37

cited patents since its filing date.

           90.    Detailed Mapping of Direct Infringement: On information and belief,

infringement of the ‘085 patent by these Uber ride-hailing products and applications is

demonstrated below.

           91.    Claim 1 of the alleged claims:

           1. A method for providing user location information for a personal information
           management program, comprising:

                                                   41
        Case 6:20-cv-00126-ADA Document 1 Filed 02/18/20 Page 42 of 104




               generating position coordinates of a wireless device and time information
       indicating times when the position coordinates were generated, wherein a user is
       associated with the wireless device;
               processing the position coordinates and time information to determine whether a
       rate of change in distance per unit of time in a series of position coordinates at times
       indicates a predefined activity of the user occurring during an activity time period during
       which the position coordinates and the time information were generated; and
               generating information on the determined predefined activity for the activity time
       period.

       92.     On information and belief, the Uber application or Uber Network, which includes

the passenger application, driver application, Uber server, and all related technology (hereinafter,

“Uber App”) performs a method for providing user location information for a personal information

management program.




       https://eng.uber.com/telematics/




                                                42
        Case 6:20-cv-00126-ADA Document 1 Filed 02/18/20 Page 43 of 104




       https://www.geotab.com/blog/uber-driver-tracking/




       https://eng.uber.com/telematics/
       https://www.geotab.com/blog/uber-driver-tracking/

       93.     On information and belief, the Uber App generates position coordinates of a

wireless device and time information indicating times when the position coordinates were

generated, wherein a user is associated with the wireless device.




                                                43
Case 6:20-cv-00126-ADA Document 1 Filed 02/18/20 Page 44 of 104




https://eng.uber.com/maps-metrics-computation/




Uber Passenger Application Screenshot February 11, 2020




                                     44
Case 6:20-cv-00126-ADA Document 1 Filed 02/18/20 Page 45 of 104




https://help.uber.com/riders/article/sharing-your-pickup-location?nodeId=c9b17922-551f-
4ba3-9abe-26b582ef927a




https://d3i4yxtzktqr9n.cloudfront.net/webmovement/56b3b1999eb80fadffbeb9bebe9888a
7.pdf




Uber Driver Application Screenshot February 14, 2020




                                      45
        Case 6:20-cv-00126-ADA Document 1 Filed 02/18/20 Page 46 of 104




       94.     On information and belief, the Uber App processes the position coordinates and

time information to determine whether a rate of change in distance per unit of time in a series of

position coordinates at times indicates a predefined activity of the user occurring during an activity

time period during which the position coordinates and the time information were generated.




       Uber Passenger Application Screenshot February 11, 2020




                                                 46
Case 6:20-cv-00126-ADA Document 1 Filed 02/18/20 Page 47 of 104




Uber Driver Application Screenshot February 14, 2020




https://eng.uber.com/telematics/




https://d3i4yxtzktqr9n.cloudfront.net/webmovement/56b3b1999eb80fadffbeb9bebe9888a
7.pdf


                                     47
        Case 6:20-cv-00126-ADA Document 1 Filed 02/18/20 Page 48 of 104




       https://eng.uber.com/telematics/




       https://www.youtube.com/watch?v=83b8w7zjrAU

       95.     On information and belief, the Uber App generates information on the determined

predefined activity for the activity time period.




                                                    48
Case 6:20-cv-00126-ADA Document 1 Filed 02/18/20 Page 49 of 104




https://eng.uber.com/maps-metrics-computation/




https://eng.uber.com/maps-metrics-computation/




https://eng.uber.com/maps-metrics-computation/


                                     49
Case 6:20-cv-00126-ADA Document 1 Filed 02/18/20 Page 50 of 104




Uber Driver Application Screenshot February 14, 2020




https://www.youtube.com/watch?v=83b8w7zjrAU




https://d3i4yxtzktqr9n.cloudfront.net/webmovement/56b3b1999eb80fadffbeb9bebe9888a
7.pdf




                                     50
        Case 6:20-cv-00126-ADA Document 1 Filed 02/18/20 Page 51 of 104




       96.     Claim 20 of the alleged claims:

       20. A method for generating a calendar for a personal information management, program,
       comprising:
               receiving selection of a time interval;
               for the selected time interval, determining position coordinates of a wireless
       device and time information indicating times when the position coordinates were
       generated, wherein a user is associated with the wireless device;
               processing the position coordinates and time information during the selected time
       interval to determine whether a rate of change in distance per unit of time in a series of
       the position coordinates at times during the selected time interval indicates a predefined
       activity of the user occurring during the selected time interval;
               generating information on the predefined activity within the selected time
       interval; and
               displaying information on the predefined activity of the user and the selected time
       interval.

       97.     On information and belief, the Uber application or Uber Network, which includes

the passenger application, driver application, Uber server, and all related technology (hereinafter,

“Uber App”) performs a method for generating a calendar for a personal information management

program.




       https://eng.uber.com/telematics/
       https://www.geotab.com/blog/uber-driver-tracking/




                                                 51
Case 6:20-cv-00126-ADA Document 1 Filed 02/18/20 Page 52 of 104




https://eng.uber.com/telematics/




Uber Passenger Application Screenshot February 11, 2020




                                     52
Case 6:20-cv-00126-ADA Document 1 Filed 02/18/20 Page 53 of 104




Uber Passenger Application Screenshot February 12, 2020




Uber Driver Application Screenshot February 14, 2020




                                     53
Case 6:20-cv-00126-ADA Document 1 Filed 02/18/20 Page 54 of 104




https://d3i4yxtzktqr9n.cloudfront.net/webmovement/56b3b1999eb80fadffbeb9bebe9888a
7.pdf

98.    On information and belief, the Uber App receives selection of a time interval.




https://help.uber.com/riders/article/how-do-etas-work?nodeId=6a4dbe13-0a86-4d11-
a0ab-cc88f8171fb8




https://www.uber.com/en-GB/drive/resources/driver-destination-arrival-time/




                                       54
Case 6:20-cv-00126-ADA Document 1 Filed 02/18/20 Page 55 of 104




Uber Passenger Application Screenshot February 11, 2020




Uber Driver Application Screenshot February 14, 2020




                                     55
        Case 6:20-cv-00126-ADA Document 1 Filed 02/18/20 Page 56 of 104




       99.     On information and belief, the Uber App determines position coordinates of a

wireless device and time information indicating times when the position coordinates were

generated, wherein a user is associated with the wireless device, for the selected time interval.




       https://help.uber.com/riders/article/how-do-etas-work?nodeId=6a4dbe13-0a86-4d11-
       a0ab-cc88f8171fb8




       https://www.uber.com/en-GB/drive/resources/driver-destination-arrival-time/




                                                 56
        Case 6:20-cv-00126-ADA Document 1 Filed 02/18/20 Page 57 of 104




       Uber Passenger Application Screenshot February 11, 2020




       Uber Driver Application Screenshot February 14, 2020

       100.    On information and belief, the Uber App processes the position coordinates and

time information during the selected time interval to determine whether a rate of change in distance

                                                57
        Case 6:20-cv-00126-ADA Document 1 Filed 02/18/20 Page 58 of 104




per unit of time in a series of the position coordinates at times during the selected time interval

indicates a predefined activity of the user occurring during the selected time interval.




       https://help.uber.com/riders/article/how-do-etas-work?nodeId=6a4dbe13-0a86-4d11-
       a0ab-cc88f8171fb8




       https://eng.uber.com/telematics/

       101.    On information and belief, the Uber App generates information on the predefined

activity within the selected time interval.




       https://help.uber.com/riders/article/how-do-etas-work?nodeId=6a4dbe13-0a86-4d11-
       a0ab-cc88f8171fb8




                                                 58
Case 6:20-cv-00126-ADA Document 1 Filed 02/18/20 Page 59 of 104




https://eng.uber.com/maps-metrics-computation/




https://eng.uber.com/maps-metrics-computation/




https://eng.uber.com/maps-metrics-computation/


                                     59
        Case 6:20-cv-00126-ADA Document 1 Filed 02/18/20 Page 60 of 104




       102.    On information and belief, the Uber App displays information on the predefined

activity of the user and the selected time interval.




       https://eng.uber.com/maps-metrics-computation/




       Uber Passenger Application Screenshot February 11, 2020




                                                  60
        Case 6:20-cv-00126-ADA Document 1 Filed 02/18/20 Page 61 of 104




       Uber Driver Application Screenshot February 14, 2020

       103.    On information and belief, Defendant’s actions have and continue to constitute

active inducing infringement of at least claims 1-19 and 20-23 of the ‘085 patent in violation of 35

U.S.C. §271(b).

       104.    As a result of Defendant’s infringement of at least claims 1-19 and 20-23 of the

‘085 patent, Plaintiff Quartz Auto has suffered monetary damages in an amount yet to be

determined, and will continue to suffer damages in the future unless Defendant’s infringing

activities are enjoined by this Court. Defendant is liable to Plaintiff in an amount that adequately

compensates for such infringements, which, by law, cannot be less than a reasonable royalty,

together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

       105.    Defendant’s wrongful acts have damaged and will continue to damage Plaintiff

Quartz Auto irreparably, and Plaintiff has no adequate remedy at law for those wrongs and injuries.

In addition to its actual damages, Plaintiff Quartz Auto is entitled to a permanent injunction

restraining and enjoining Defendant and its agents, servants, and employees, and all person acting

                                                61
        Case 6:20-cv-00126-ADA Document 1 Filed 02/18/20 Page 62 of 104




thereunder, in concert with, or on its behalf, from infringing at least claims 1-19 and 20-23 of the

‘085 patent.

                                     COUNT IV
                       PATENT INFRINGEMENT OF THE ‘215 PATENT

       106.      Plaintiff Quartz Auto repeats and realleges the above paragraphs, which are

incorporated by reference as if fully restated herein.

       107.      Plaintiff Quartz Auto is the owner of all rights, title, and interest in the ‘215 patent.

       108.      Plaintiff Quartz Auto and its predecessors in interest have never licensed to

Defendant under the ‘215 patent, nor has Plaintiff Quartz Auto otherwise authorized the Defendant

to practice any part of the ‘215 patent.

       109.      The ‘215 patent is presumed valid under 35 U.S.C. § 282.

       110.      The ‘215 patent relates to, among other things, system management using real time

collaboration.

       111.      On information and belief, Defendant operates a ride-hailing service that uses a

passenger application, driver application, and server that collaborate in real time.

       112.      Direct Infringement: On information and belief, Defendant has directly infringed

and continues to directly infringe, either literally or under the doctrine of equivalents, one or more

claims of the ‘215 patent, including for example (but not limited to) at least computer implemented

method claims 1-4, computer implemented method claims 5-13, computer implemented method

claims 14-16, and computer implemented method claim 17 of the ‘215 patent by making, using,

distributing, providing, supplying, selling, offering to sell, or importing without license or

authority, Defendant’s application that include infringing features. The infringing products

includes applications that respond to alerts made by the passenger (e.g. requesting an Uber) by

automatically detecting available nearby drivers and assigning responsibility of passenger’s alert

                                                    62
          Case 6:20-cv-00126-ADA Document 1 Filed 02/18/20 Page 63 of 104




to a driver (e.g. accepting the passenger’s request for an Uber). This is without Plaintiff Quartz

Auto’s authorization, in violation of 35 U.S.C. §271(a). A detailed infringement claim mapping is

provided in paragraphs 117-122, paragraphs 123-129, paragraphs 130-137, and paragraphs 138-

144 below.

          113.   Induced Infringement: On information and belief, Defendant has and continues

to promote, advertise, and instruct drivers and riders, and potential drivers and riders about Uber

products, such as:

  (i)       Defendant’s Drive or Ride downloadable applications for Android and Apple systems

            ((Android: https://play.google.com/store/apps/details?id=com.ubercab&hl=en_US) and

            (Apple: (https://apps.apple.com/us/app/uber/id368677368)),

  (ii)      an overview of how to use Uber’s branded products (https://www.uber.com/us/en/ride/),

            including      instructions     for        riders   to       use     the      services

            (https://www.uber.com/us/en/ride/how-it-works/), and

  (iii)     requirements for drivers to sign-up (https://www.uber.com/us/en/drive/requirements/).

            Defendant’s promotion, advertising, and instruction efforts include, at a minimum,

            maintenance of its own website http://www.uber.com, the production and distribution of

            instruction manuals, Frequently Asked Questions (FAQs) and how-to videos on the

            website, and other indicia of Uber branded products. (https://www.uber.com/us/en/ride/

            and https://www.uber.com/us/en/drive/).

Defendant’s software applications require both the rider and the driver to download the software

applications for mobile computing devices, such as smartphones, laptops, and tablets, which

enables Uber to completely control the actions of both the riders and the drivers to use the

infringing features of the products and methods for ride-hailing. On information and belief,



                                                  63
         Case 6:20-cv-00126-ADA Document 1 Filed 02/18/20 Page 64 of 104




Defendant continues to engage in these acts with knowledge of the ‘215 patent by the filing of this

Complaint, and with the actual intent to cause the acts which it knew or should have known would

induce actual infringement.

        114.    Defendant Uber has infringed the ‘215 patent by making, having made, using,

importing, providing, supplying, distributing, selling, or offering for sale systems utilizing a

method and system for tracking mobile objects.

        115.    The ‘215 patent is well known in the industry – having been cited in at least 33

cited patents since its filing date

        116.    Detailed Mapping of Direct Infringement: On information and belief,

infringement of the ‘215 patent by these Uber ride-hailing products and applications is

demonstrated below.

        117.    Computer implemented method claim 1 is below:

        1. A computer-implemented method of responding to a problem condition, comprising:
               automatically detecting availability of a first candidate to respond to a problem
        condition;
               responsive to the detecting:
               automatically assigning responsibility for the problem condition to the first
        candidate; and
               receiving a confirmation from the first candidate indicating acceptance of
        responsibility for the problem condition.

        118.    On information and belief, the Uber application or Uber Network, which includes

the passenger application, driver application, Uber server, and all related technology (hereinafter,

“Uber App”) is a computer implemented method of responding to a problem condition.




                                                64
        Case 6:20-cv-00126-ADA Document 1 Filed 02/18/20 Page 65 of 104




       https://play.google.com/store/apps/details?id=com.ubercab&hl=en

       119.   On information and belief, the Uber App automatically detects availability of a first

candidate to respond to a problem condition.




       https://www.uber.com/us/en/about/how-does-uber-work/




       https://developer.uber.com/docs/riders/ride-requests/tutorials/api/best-
       practices#indicating-ride-status-throughout-application

                                                65
Case 6:20-cv-00126-ADA Document 1 Filed 02/18/20 Page 66 of 104




https://www.uber.com/newsroom/semi-automated-science-using-an-ai-simulation-
framework




Uber Passenger Application Screenshot February 13, 2020 (emphasis added in red)




                                     66
        Case 6:20-cv-00126-ADA Document 1 Filed 02/18/20 Page 67 of 104




       Uber Driver Application Screenshot February 14, 2020

       120.    On information and belief, the Uber App is responsive to the detecting.




       https://developer.uber.com/docs/riders/ride-requests/tutorials/api/best-practices




       https://www.uber.com/us/en/drive/driver-app/

       121.    On information and belief, the Uber App automatically assigns responsibility for

the problem condition to the first candidate.

                                                67
        Case 6:20-cv-00126-ADA Document 1 Filed 02/18/20 Page 68 of 104




       https://developer.uber.com/docs/riders/ride-requests/tutorials/api/best-practices




       https://www.uber.com/us/en/drive/driver-app/

       122.    On information and belief, the Uber App receives a confirmation from the first

candidate indicating acceptance of responsibility for the problem condition.




       https://developer.uber.com/docs/riders/ride-requests/tutorials/api/best-
       practices#indicating-ride-status-throughout-application




       https://www.uber.com/us/en/drive/driver-app/




                                                68
        Case 6:20-cv-00126-ADA Document 1 Filed 02/18/20 Page 69 of 104




       123.    Computer implanted method claim 5 is below:

       5. A computer-implemented method of managing an information technology device,
       comprising:
               receiving an alert from a managed information technology device;
               receiving availability information about a plurality of candidates;
               automatically selecting a candidate qualified and available to respond to the event
       from among the plurality of candidates;
               automatically assigning responsibility for the alert to the candidate; and
               receiving a reply from the candidate indicating acceptance of responsibility for
       the alert.

       124.    On information and belief, the Uber application or Uber Network, which includes

the passenger application, driver application, Uber server, and all related technology (hereinafter,

“Uber App”) is a computer implemented method of managing an information technology device.




       https://play.google.com/store/apps/details?id=com.ubercab&hl=en

       125.    On information and belief, the Uber App receives an alert from a managed

information technology device.




                                                69
        Case 6:20-cv-00126-ADA Document 1 Filed 02/18/20 Page 70 of 104




       https://www.uber.com/us/en/about/how-does-uber-work/




       https://developer.uber.com/docs/riders/ride-requests/tutorials/api/best-
       practices#indicating-ride-status-throughout-application

       126.    On information and belief, the Uber App receives availability information about a

plurality of candidates.




       https://www.uber.com/newsroom/semi-automated-science-using-an-ai-simulation-
       framework




                                                70
        Case 6:20-cv-00126-ADA Document 1 Filed 02/18/20 Page 71 of 104




       Uber Passenger Application Screenshot February 13, 2020 (emphasis added in red)

       127.    On information and belief, the Uber App automatically selects a candidate qualified

and available to respond to the event from among the plurality of candidates.




       https://developer.uber.com/docs/riders/ride-requests/tutorials/api/best-practices




                                                71
        Case 6:20-cv-00126-ADA Document 1 Filed 02/18/20 Page 72 of 104




        Uber Passenger Application Screenshot February 11, 2020

        128.    On information and belief, the Uber App automatically assigns responsibility for

the alert to the candidate.




        https://www.uber.com/us/en/drive/driver-app/

        129.    On information and belief, the Uber App receives a reply from the candidate

indicating acceptance of responsibility for the alert.




        https://developer.uber.com/docs/riders/ride-requests/tutorials/api/best-
        practices#indicating-ride-status-throughout-application


                                                 72
        Case 6:20-cv-00126-ADA Document 1 Filed 02/18/20 Page 73 of 104




       https://www.uber.com/us/en/drive/driver-app/

       130.    Computer implanted method claim 14 is below:

       14. A computer-implemented method of managing an information technology device,
       comprising:
               receiving an alert from a managed information technology device;
               automatically selecting a candidate qualified to respond to the event;
               automatically determining if the candidate is available to respond to the event;
               automatically sending an instant message to the candidate containing information
       about the alert;
               receiving an instant message from the candidate indicating acceptance of
       responsibility for the alert; and
               automatically assigning responsibility for the alert to the candidate.

       131.    On information and belief, the Uber application or Uber Network, which includes

the passenger application, driver application, Uber server, and all related technology (hereinafter,

“Uber App”) is a computer implemented method of responding to a problem condition.




       https://play.google.com/store/apps/details?id=com.ubercab&hl=en



                                                73
        Case 6:20-cv-00126-ADA Document 1 Filed 02/18/20 Page 74 of 104




       132.    On information and belief, the Uber App receives an alert from a managed

information technology device.




       https://www.uber.com/us/en/about/how-does-uber-work/




       https://developer.uber.com/docs/riders/ride-requests/tutorials/api/best-
       practices#indicating-ride-status-throughout-application

       133.    On information and belief, the Uber App automatically selects a candidate qualified

to respond to the event.




                                                74
        Case 6:20-cv-00126-ADA Document 1 Filed 02/18/20 Page 75 of 104




       https://developer.uber.com/docs/riders/ride-requests/tutorials/api/best-practices




       Uber Passenger Application Screenshot February 11, 2020

       134.    On information and belief, the Uber App automatically determines if the candidate

is available to respond to the event




                                                75
        Case 6:20-cv-00126-ADA Document 1 Filed 02/18/20 Page 76 of 104




       https://www.uber.com/newsroom/semi-automated-science-using-an-ai-simulation-
       framework




       Uber Passenger Application Screenshot February 13, 2020 (emphasis added in red)

       135.    On information and belief, the Uber App automatically sends an instant message to

the candidate containing information about the alert.




                                                76
        Case 6:20-cv-00126-ADA Document 1 Filed 02/18/20 Page 77 of 104




       https://www.youtube.com/watch?v=5rtCduqp6wI




       https://www.uber.com/us/en/drive/driver-app/

       136.    On information and belief, the Uber App receives an instant message from the

candidate indicating acceptance of responsibility for the alert.




       https://developer.uber.com/docs/riders/ride-requests/tutorials/api/best-
       practices#indicating-ride-status-throughout-application




       https://www.youtube.com/watch?v=5rtCduqp6wI




       https://www.uber.com/us/en/drive/driver-app/



                                                 77
        Case 6:20-cv-00126-ADA Document 1 Filed 02/18/20 Page 78 of 104




        137.    On information and belief, the Uber App automatically assigns responsibility for

the alert to the candidate.




        https://www.youtube.com/watch?v=5rtCduqp6wI




        https://www.uber.com/us/en/drive/driver-app/

        138.    Computer implanted method claim 17 is below:

        17. A computer-implemented method for assigning responsibility for responding to a
        fault condition in an information technology device, comprising:
                (a) receiving an alert from a monitored information technology device, the alert
        describing an event in the monitored information technology device;
                (b) automatically detecting an available administrator qualified to respond to the
        event;
                (c) automatically sending a first instant message to the available administrator, the
        instant message referencing the alert and requesting an acknowledgement;
                (d) receiving a second instant message from the available administrator, the
        second instant message containing the acknowledgement from the administrator; and
                (e) automatically assigning responsibility for the event to the available
        administrator.

        139.    On information and belief, the Uber application or Uber Network, which includes

the passenger application, driver application, Uber server, and all related technology (hereinafter,

“Uber App”) is a computer implemented method of responding to a problem condition.




                                                 78
       Case 6:20-cv-00126-ADA Document 1 Filed 02/18/20 Page 79 of 104




       https://play.google.com/store/apps/details?id=com.ubercab&hl=en

       140.   On information and belief, the Uber App receives an alert from a monitored

information technology device, the alert describes an event in the monitored information

technology device.




       https://www.uber.com/us/en/about/how-does-uber-work/




                                            79
        Case 6:20-cv-00126-ADA Document 1 Filed 02/18/20 Page 80 of 104




       https://developer.uber.com/docs/riders/ride-requests/tutorials/api/best-
       practices#indicating-ride-status-throughout-application

       141.    On information and belief, the Uber App automatically detects an available

administrator qualified to respond to the event.




       https://developer.uber.com/docs/riders/ride-requests/tutorials/api/best-practices




                                                   80
Case 6:20-cv-00126-ADA Document 1 Filed 02/18/20 Page 81 of 104




https://www.uber.com/newsroom/semi-automated-science-using-an-ai-simulation-
framework




Uber Passenger Application Screenshot February 13, 2020 (emphasis added in red)




                                     81
        Case 6:20-cv-00126-ADA Document 1 Filed 02/18/20 Page 82 of 104




       142.      On information and belief, the Uber App automatically sends a first instant message

to the available administrator, the instant message references the alert and requests

acknowledgment.




       https://www.youtube.com/watch?v=5rtCduqp6wI




       https://www.uber.com/us/en/drive/driver-app/

       143.      On information and belief, the Uber App receives a second instant message from

the available administrator, the second instant message contains the acknowledgement from the

administrator.




       https://developer.uber.com/docs/riders/ride-requests/tutorials/api/best-
       practices#indicating-ride-status-throughout-application




       https://www.youtube.com/watch?v=5rtCduqp6wI

                                                 82
        Case 6:20-cv-00126-ADA Document 1 Filed 02/18/20 Page 83 of 104




       https://www.uber.com/us/en/drive/driver-app/

       144.    On information and belief, the Uber App automatically assigns responsibility for

the event to the available administrator.




       https://www.youtube.com/watch?v=5rtCduqp6wI




       https://www.uber.com/us/en/drive/driver-app/

       145.    On information and belief, Defendant’s actions have and continue to constitute

active inducing infringement of at least claims 1-4, 5-13, 14-16, and 17 of the ‘215 patent in

violation of 35 U.S.C. §271(b).

       146.    As a result of Defendant’s infringement of at least claims 1-4, 5-13, 14-16, and 17

of the ‘215 patent, Plaintiff Quartz Auto has suffered monetary damages in an amount yet to be

determined, and will continue to suffer damages in the future unless Defendant’s infringing

activities are enjoined by this Court. Defendant is liable to Plaintiff in an amount that adequately



                                                83
        Case 6:20-cv-00126-ADA Document 1 Filed 02/18/20 Page 84 of 104




compensates for such infringements, which, by law, cannot be less than a reasonable royalty,

together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

       147.    Defendant’s wrongful acts have damaged and will continue to damage Plaintiff

Quartz Auto irreparably, and Plaintiff has no adequate remedy at law for those wrongs and injuries.

In addition to its actual damages, Plaintiff Quartz Auto is entitled to a permanent injunction

restraining and enjoining Defendant and its agents, servants, and employees, and all person acting

thereunder, in concert with, or on its behalf, from infringing at least claims 1-4, 5-13, 14-16, and

17 of the ‘215 patent.

                                    COUNT V
                     PATENT INFRINGEMENT OF THE ‘616 PATENT

       148.    Plaintiff Quartz Auto repeats and realleges the above paragraphs, which are

incorporated by reference as if fully restated herein.

       149.    Plaintiff Quartz Auto is the owner of all rights, title, and interest in the ‘616 patent.

       150.    Plaintiff Quartz Auto and its predecessors in interest have never licensed to

Defendant under the ‘616 patent, nor has Plaintiff Quartz Auto otherwise authorized the Defendant

to practice any part of the ‘616 patent.

       151.    The ‘616 patent is presumed valid under 35 U.S.C. § 282.

       152.    The ‘616 patent relates to, among other things, the management of mobile objects

and a service platform for mobile objects.

       153.    On information and belief, Defendant operates a ride-hailing service that uses a

passenger and driver application to manage mobile objects (vehicles).

       154.    Direct Infringement: On information and belief, Defendant has directly infringed

and continues to directly infringe, either literally or under the doctrine of equivalents, one or more

claims of the ‘616 patent, including for example (but not limited to) at least system claims 1-10,

                                                  84
          Case 6:20-cv-00126-ADA Document 1 Filed 02/18/20 Page 85 of 104




method claims 11-15, and computer program claims 16-19 of the ‘616 patent by making, using,

distributing, providing, supplying, selling, offering to sell, or importing without license or

authority, Defendant’s application that include infringing features. The infringing products

includes applications that monitors the locations of drivers (mobile objects) and passengers within

a geographic area. This is without Plaintiff Quartz Auto’s authorization, in violation of 35 U.S.C.

§271(a). A detailed infringement claim mapping is provided in paragraphs 158-160 below.

          155.   Induced Infringement: On information and belief, Defendant has and continues

to promote, advertise, and instruct drivers and riders, and potential drivers and riders about Uber

products, such as:

  (i)       Defendant’s Drive or Ride downloadable applications for Android and Apple systems

            ((Android: https://play.google.com/store/apps/details?id=com.ubercab&hl=en_US) and

            (Apple: (https://apps.apple.com/us/app/uber/id368677368)),

  (ii)      an overview of how to use Uber’s branded products (https://www.uber.com/us/en/ride/),

            including      instructions     for        riders   to       use     the      services

            (https://www.uber.com/us/en/ride/how-it-works/), and

  (iii)     requirements for drivers to sign-up (https://www.uber.com/us/en/drive/requirements/).

            Defendant’s promotion, advertising, and instruction efforts include, at a minimum,

            maintenance of its own website http://www.uber.com, the production and distribution of

            instruction manuals, Frequently Asked Questions (FAQs) and how-to videos on the

            website, and other indicia of Uber branded products. (https://www.uber.com/us/en/ride/

            and https://www.uber.com/us/en/drive/).

Defendant’s software applications require both the rider and the driver to download the software

applications for mobile computing devices, such as smartphones, laptops, and tablets, which



                                                  85
        Case 6:20-cv-00126-ADA Document 1 Filed 02/18/20 Page 86 of 104




enables Uber to completely control the actions of both the riders and the drivers to use the

infringing features of the products and methods for ride-hailing. On information and belief,

Defendant continues to engage in these acts with knowledge of the ‘616 patent by the filing of this

Complaint, and with the actual intent to cause the acts which it knew or should have known would

induce actual infringement.

       156.    Defendant Uber has infringed the ‘616 patent by making, having made, using,

importing, providing, supplying, distributing, selling, or offering for sale systems utilizing a

method and system for tracking mobile objects.

       157.    Detailed Mapping of Direct Infringement: On information and belief,

infringement of the ‘616 patent by these Uber ride-hailing products and applications is

demonstrated below. System claim 1 of the ‘616 patent is representative of, and is of similar scope

to method claim 11 and computer program claim 16 of the ‘616 patent.

       158.    System claim 1 is representative of the alleged claims:

       1. A system comprising:
               a mobile object server operable to receive information from each of a plurality of
       mobile objects within a geographic space and perform a process associated with each
       mobile object; and
               a registration server operable to register a first additional process that is to be
       performed in addition to a first basic process common to the plurality of mobile objects,
       in association with one mobile object among the plurality of mobile objects, wherein the
       mobile object server is operable to perform, as the first additional process, a process of
       providing notification that the one mobile object has become distanced from a
       predetermined location or region.

       159.    On information and belief, the Uber application or Uber Network, which includes

the passenger application, driver application, Uber server, and all related technology (hereinafter,

“Uber App”) is a system comprising a mobile object server operable to receive information from

each of a plurality of mobile objects within a geographic space and perform a process associated

with each mobile object.
                                                86
Case 6:20-cv-00126-ADA Document 1 Filed 02/18/20 Page 87 of 104




Uber Passenger Application Screenshot February 13, 2020 (emphasis added in red)




https://www.geotab.com/blog/uber-driver-tracking/




                                      87
        Case 6:20-cv-00126-ADA Document 1 Filed 02/18/20 Page 88 of 104




       https://www.youtube.com/watch?v=fvg5-vZDjsU




       https://uberdriverthings.com/best-navigation-apps-for-rideshare-drivers/

       160.    On information and belief, the Uber App is a system comprising a registration

server operable to register a first additional process that is to be performed in addition to a first

basic process common to the plurality of mobile objects, in association with one mobile object

among the plurality of mobile objects, wherein the mobile object server is operable to perform, as

the first additional process, a process of providing notification that the one mobile object has

become distanced from a predetermined location or region.




                                                 88
Case 6:20-cv-00126-ADA Document 1 Filed 02/18/20 Page 89 of 104




Uber Passenger Application Screenshot February 13, 2020 (emphasis added in red)




https://www.geotab.com/blog/uber-driver-tracking/




https://www.uber.com/us/en/drive/safety/




                                      89
Case 6:20-cv-00126-ADA Document 1 Filed 02/18/20 Page 90 of 104




https://www.uber.com/newsroom/ridecheck/




https://www.engadget.com/2019/09/17/uber-ridecheck-live-us/




                                     90
        Case 6:20-cv-00126-ADA Document 1 Filed 02/18/20 Page 91 of 104




       Uber Driver Application Screenshot February 14, 2020




       https://www.usatoday.com/story/tech/2019/09/17/ridecheck-uber-start-checking-you-
       when-rides-get-strange/2310369001/

       161.    On information and belief, Defendant’s actions have and continue to constitute

active inducing infringement of at least claims 1-10, 11-15, and 16-19 of the ‘616 patent in

violation of 35 U.S.C. § 271(b).

       162.    As a result of Defendant’s infringement of at least claims 1-10, 11-15, and 16-19 of

the ‘616 patent, Plaintiff Quartz Auto has suffered monetary damages in an amount yet to be

determined, and will continue to suffer damages in the future unless Defendant’s infringing

                                                91
        Case 6:20-cv-00126-ADA Document 1 Filed 02/18/20 Page 92 of 104




activities are enjoined by this Court. Defendant is liable to Plaintiff in an amount that adequately

compensates for such infringements, which, by law, cannot be less than a reasonable royalty,

together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

       163.    Defendant’s wrongful acts have damaged and will continue to damage Plaintiff

Quartz Auto irreparably, and Plaintiff has no adequate remedy at law for those wrongs and injuries.

In addition to its actual damages, Plaintiff Quartz Auto is entitled to a permanent injunction

restraining and enjoining Defendant and its agents, servants, and employees, and all person acting

thereunder, in concert with, or on its behalf, from infringing at least claims 1-10, 11-15, and 16-19

of the ‘616 patent.

                                    COUNT VI
                      PATENT INFRINGEMENT OF THE ‘275 PATENT

       164.    Plaintiff Quartz Auto repeats and realleges the above paragraphs, which are

incorporated by reference as if fully restated herein.

       165.    Plaintiff Quartz Auto is the owner of all rights, title, and interest in the ‘275 patent.

       166.    Plaintiff Quartz Auto and its predecessors in interest have never licensed to the

Defendant under the ‘275 patent, nor has Plaintiff Quartz Auto otherwise authorized the Defendant

to practice any part of the ‘275 patent.

       167.    The ‘275 patent is presumed valid under 35 U.S.C. § 282.

       168.    The ‘275 patent relates to, among other things, adjusting vehicle timing in a

transportation network.

       169.    On information and belief, Defendant operates a ride-hailing service that uses a

passenger and driver application that collects passenger traveling information within a

transportation network and adapts vehicle timing dependent on that information.




                                                  92
         Case 6:20-cv-00126-ADA Document 1 Filed 02/18/20 Page 93 of 104




         170.   Direct Infringement: On information and belief, Defendant has directly infringed

and continues to directly infringe, either literally or under the doctrine of equivalents, one or more

claims of the ‘275, including for example (but not limited to) at least method claims 1-11, computer

program claims 12-16, and system claims 17-18 of the ‘275 patent by making, using, distributing,

providing, supplying, selling, offering to sell, or importing without license or authority,

Defendant’s application that include infringing features. The infringing products include

applications that can be used on a variety of remote computing devices and gather and transmit

location-specific information. When a passenger opens the application and selects a destination,

the passenger’s GPS location information is automatically recorded, and that passenger’s location

information is sent to drivers in the vicinity of the potential pick-up location. Vehicle time is

adjusted to account for numerous factors, including bad weather, rush hour, special events, and

higher passenger demand. This is without Plaintiff Quartz Auto’s authorization, in violation of 35

U.S.C. § 271(a). A detailed infringement claim mapping is provided in paragraphs 174-176 and

paragraphs 177-182 below.

         171.   Induced Infringement: On information and belief, Defendant has and continues

to promote, advertise, and instruct drivers and riders, and potential drivers and riders about Uber

products, such as:

  (i)      Defendant’s Drive or Ride downloadable applications for Android and Apple systems

           ((Android: https://play.google.com/store/apps/details?id=com.ubercab&hl=en_US) and

           (Apple: (https://apps.apple.com/us/app/uber/id368677368)),

  (ii)     an overview of how to use Uber’s branded products (https://www.uber.com/us/en/ride/),

           including      instructions       for        riders    to      use       the      services

           (https://www.uber.com/us/en/ride/how-it-works/), and



                                                   93
          Case 6:20-cv-00126-ADA Document 1 Filed 02/18/20 Page 94 of 104




  (iii)     requirements for drivers to sign-up (https://www.uber.com/us/en/drive/requirements/).

            Defendant’s promotion, advertising, and instruction efforts include, at a minimum,

            maintenance of its own website http://www.uber.com, the production and distribution of

            instruction manuals, Frequently Asked Questions (FAQs) and how-to videos on the

            website, and other indicia of Uber branded products. (https://www.uber.com/us/en/ride/

            and https://www.uber.com/us/en/drive/).

Defendant’s software applications require both the rider and the driver to download the software

applications for mobile computing devices, such as smartphones, laptops, and tablets, which

enables Uber to completely control the actions of both the riders and the drivers to use the

infringing features of the products and methods for ride-hailing. On information and belief,

Defendant continues to engage in these acts with knowledge of the ‘275 patent by the filing of this

Complaint, and with the actual intent to cause the acts which it knew or should have known would

induce actual infringement.

          172.   Defendant Uber has infringed the ‘275 patent by making, having made, using,

importing, providing, supplying, distributing, selling, or offering for sale systems utilizing a

method and system for adjusting vehicle timing.

          173.   Detailed Mapping of Direct Infringement: On information and belief,

infringement of the ‘275 patent by these Uber ride-hailing products and applications is

demonstrated below. Method claim 1 of the ‘275 patent is representative of, and is of similar scope

to computer program claim 12 of the ‘275 patent. System claim 17 is separately addressed.

          174.   Method claim 1 is representative of alleged computer program claim 12:

          1. A method comprising:
                 obtaining, by one or more processor, passenger information of one or more
          passenger traveling within a transportation network, wherein the passenger information
          includes passenger location information; and

                                                 94
        Case 6:20-cv-00126-ADA Document 1 Filed 02/18/20 Page 95 of 104




              providing, by the one or more processor, an output based on a processing of the
       passenger information, wherein the processing includes processing to determine an
       adapted timetable for providing a reduced cumulative wait time.

       175.    On information and belief, the Uber application or Uber Network, which includes

the passenger application, driver application, Uber server, and all related technology (hereinafter,

“Uber App”) obtains, by one or more processor, passenger information of one or more passenger

traveling within a transportation network, wherein the passenger information includes passenger

location information.




       https://help.uber.com/riders/article/how-does-uber-work?nodeId=738d1ff7-5fe0-4383-
       b34c-4a2480efd71e




                                                95
Case 6:20-cv-00126-ADA Document 1 Filed 02/18/20 Page 96 of 104




https://www.google.com/amp/s/techcrunch.com/2019/05/13/uber-launches-pin-feature-to-
cut-wait-times-at-airports-starting-in-portland/amp/




https://www.google.com/amp/s/techcrunch.com/2019/05/13/uber-launches-pin-feature-to-
cut-wait-times-at-airports-starting-in-portland/amp/




                                     96
        Case 6:20-cv-00126-ADA Document 1 Filed 02/18/20 Page 97 of 104




       176.   On information and belief, the Uber App provides by one or more processor, an

output based on a processing of the passenger information, wherein the processing includes

processing to determine an adapted timetable for providing a reduced cumulative wait time.




       https://marketplace.uber.com/matching
       (demonstrates First to Request vs. Batch Matching)




       https://www.youtube.com/watch?v=Vl6t-Q9ICRw&t=1s

                                              97
Case 6:20-cv-00126-ADA Document 1 Filed 02/18/20 Page 98 of 104




https://www.youtube.com/watch?v=Vl6t-Q9ICRw&t=1s




https://www.youtube.com/watch?v=GyPq2joHZv4&feature=youtu.be&t=346

177.   System claim 17 of the alleged claims:

17. A system comprising:
        a memory;
        one or more processor in communication with the memory; and


                                      98
        Case 6:20-cv-00126-ADA Document 1 Filed 02/18/20 Page 99 of 104




               program instructions executable by the one or more processor via the memory to
       perform a method, the method comprising:
               obtaining passenger information of one or more passenger traveling within a
       transportation network, wherein the passenger information includes passenger location
       information; and
               providing one or more output based on a processing of the passenger information,
       wherein the processing includes determining one or more flow matrix, using the one or
       more flow matrix to determine a cumulative wait time, and determining an adapted
       timetable using the cumulative wait time, wherein the output includes the adapted
       timetable, the adapted timetable having one or more adjusted vehicle timing, and wherein
       the output is transmitted to a computing node of a vehicle operator of the transportation
       network.

       178.    On information and belief, the Uber application or Uber Network, which includes

the passenger application, driver application, Uber server, and all related technology (hereinafter,

“Uber App”) is a system comprising a memory.




       https://help.uber.com/riders/article/how-does-uber-work?nodeId=738d1ff7-5fe0-4383-
       b34c-4a2480efd71e

       179.    On information and belief, the Uber App is a system comprising one or more

processor in communication with the memory.




                                                99
       Case 6:20-cv-00126-ADA Document 1 Filed 02/18/20 Page 100 of 104




       https://help.uber.com/riders/article/how-does-uber-work?nodeId=738d1ff7-5fe0-4383-
       b34c-4a2480efd71e

       180.   On information and belief, the Uber App is a system with program instructions

executable by the one or more processor via the memory to perform a method.




       https://help.uber.com/riders/article/how-does-uber-work?nodeId=738d1ff7-5fe0-4383-
       b34c-4a2480efd71e

       181.   On information and belief, the Uber App is a system that performs a method to

obtain passenger information of one or more passenger traveling within a transportation network,

wherein the passenger information includes passenger location information.




                                              100
       Case 6:20-cv-00126-ADA Document 1 Filed 02/18/20 Page 101 of 104




       https://help.uber.com/riders/article/how-does-uber-work?nodeId=738d1ff7-5fe0-4383-
       b34c-4a2480efd71e

       182.    On information and belief, the Uber App is a system that performs a method to

provide one or more output based on a processing of the passenger information, wherein the

processing includes determining one or more flow matrix, using the one or more flow matrix to

determine a cumulative wait time, and determining an adapted timetable using the cumulative wait

time, wherein the output includes the adapted timetable, the adapted timetable having one or more

adjusted vehicle timing, and wherein the output is transmitted to a computing node of a vehicle

operator of the transportation network.




       https://marketplace.uber.com/matching




                                               101
       Case 6:20-cv-00126-ADA Document 1 Filed 02/18/20 Page 102 of 104




       https://marketplace.uber.com/matching
       (demonstrates First Request v. Batch Matching)




       https://marketplace.uber.com/matching

       183.    On information and belief, Defendant’s actions have and continue to constitute

active inducing infringement of at least claims 1-11, 12-16, and 17-18 of the ‘275 patent in

violation of 35 U.S.C. §271(b).

       184.    As a result of Defendant’s infringement of at least claims 1-11, 12-16, and 17-18 of

the ‘275 patent, Plaintiff Quartz Auto has suffered monetary damages in an amount yet to be

determined, and will continue to suffer damages in the future unless Defendant’s infringing

activities are enjoined by this Court. Defendant is liable to Plaintiff in an amount that adequately

compensates for such infringements, which, by law, cannot be less than a reasonable royalty,

together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

       185.    Defendant’s wrongful acts have damaged and will continue to damage Plaintiff

Quartz Auto irreparably, and Plaintiff has no adequate remedy at law for those wrongs and injuries.

In addition to its actual damages, Plaintiff Quartz Auto is entitled to a permanent injunction

restraining and enjoining Defendant and its agents, servants, and employees, and all person acting



                                                102
          Case 6:20-cv-00126-ADA Document 1 Filed 02/18/20 Page 103 of 104




thereunder, in concert with, or on its behalf, from infringing at least claims 1-11, 12-16, and 17-18

of the ‘275 patent.

                                     PRAYER FOR RELIEF

          WHEREFORE, Plaintiff Quartz Auto respectfully requests that this Court enter:

          A.     A judgment in favor of Plaintiff Quartz Auto that Defendant has been and is

infringing at least claims 1-33 of the ‘004 patent, 1-22 of the ‘464 patent, claims 1-23 of the ‘085

patent, claims 1-17 of the ‘215 patent, claims 1-19 of the ‘616 patent, and claims 1-18 of the ‘275

patent pursuant to 35 U.S.C. §§ 271(a) and/or 271(b);

          B.     A permanent injunction enjoining Defendant and its officers, directors, agents,

servants, affiliates, employees, divisions, branches, subsidiaries, parents, and all others acting in

concert or privity with any of them from infringing, or inducing the infringement of, at least claims

at least claims 1-33 of the ‘004 patent, claims 1-22 of the ‘464 patent, claims 1-23 of the ‘085

patent, claims 1-17 of the ‘215 patent, claims 1-19 of the ‘616 patent, and claims 1-18 of the ‘275

patent;

          C.     A judgment awarding Plaintiff Quartz Auto all damages adequate to compensate it

for Defendant’s infringement of the Quartz Auto Patents under 35 U.S.C. § 284, and in no event

less than a reasonable royalty for Defendant’s acts of infringement, including all pre-judgement

and post-judgment interest at the maximum rate permitted by law, and also any past damages

permitted under 35 U.S.C. § 286, as a result of Defendant’s infringement of at least at least claims

1-33 of the ‘004 patent, claims 1-22 of the ‘464 patent, claims 1-23 of the ‘085 patent, claims 1-

17 of the ‘215 patent, claims 1-19 of the ‘616 patent, and claims 1-18 of the ‘275 patent;

          D.     An assessment of costs, including reasonable attorney fees pursuant to 35 U.S.C. §

285, and prejudgment interest against Defendant; and



                                                103
       Case 6:20-cv-00126-ADA Document 1 Filed 02/18/20 Page 104 of 104




       E.      Such other and further relief as this Court may deem just and proper.

                                 JURY TRIAL DEMANDED

       Pursuant to FED. R. CIV. P. 38, Plaintiff Quartz Auto hereby demands a trial by jury on

       all issues so triable.



Dated: February 18, 2020


Respectfully submitted,

By: /s/ Thomas M. Dunlap

 Thomas M. Dunlap (Admitted W.D. Tex./VA             Erick Robinson
 Bar No. 44016)                                      Texas Bar No. 24039142
 David Ludwig (Admitted W.D. Tex./VA Bar             Dunlap Bennett & Ludwig
 No. 73157)                                          PLLC
 Dunlap Bennett & Ludwig PLLC                        7215 Bosque Blvd.
 8300 Boone Blvd., Suite 550                         Waco, Texas 76710
 Vienna, Virginia 22182                              (254) 870-7302 (t)
 (703) 442-3890 (t)                                  (713) 583-9737 (f)
 (703) 777-3656 (f)                                  erobinson@dbllawyers.com
 tdunlap@dbllawyers.com
 dludwig@dbllawyers.com
 ecf@dbllawyers.com

 Attorneys for Quartz Auto Technologies LLC




                                               104
